USCA1 Opinion

	




          May 24, 1995                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                 FOR THE FIRST CIRCUIT                                 ____________________        No. 94-2242                               EDWARD V. ZOLOTAREVSKY,                                Plaintiff, Appellant,                                          v.                              CITY OF WORCESTER, ET AL.,                                Defendants, Appellees.                                 ____________________                    [Hon. Nathaniel M. Gorton U.S. District Judge]                                              ___________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                                 ____________________                                        Before                        Cyr, Boudin and Stahl, Circuit Judges.                                               ______________                                 ____________________            Edward V. Zolotarevsky on brief pro se.            ______________________            David  M. Moore, City  Solicitor, and   Diana  H. Horan, Assistant            _______________                         _______________        City Solicitor, on brief  for defendants-appellees, City of Worcester,        Massachusetts and Worcester Police Department.            Joseph T.  Black, Black &  McCue on  brief for defendant-appellee,            ________________  ______________        Worcester Polytechnic Institute's Security Department.                                 ____________________                                 ____________________                 Per  Curiam.   We have  carefully reviewed  the parties'                 ___________            briefs  and the  record on  appeal.   We affirm  the district            court  judgment of  November  14, 1994,  essentially for  the            reasons   stated  in   the  magistrate  judge's   report  and            recommendation,  dated August  30,  1994.   We  add only  the            following.                 Contrary to plaintiff's  suggestion, the Americans  with            Disabilities Act of 1990, Pub. L. No. 101-336 (codified at 42            U.S.C.    12101, et  seq.) ("ADA") does not  entitle him to a            free lawyer in a civil case.  Indeed, the ADA is not directed            at the federal government at all.  See, e.g., Title II of the                                               ___  ____            ADA,  42  U.S.C.    12131  et  seq., (prohibiting  disability            discrimination   by  instrumentalities  of  state  and  local            governments).                 In any event, the district court did not abuse its broad            discretion  in denying plaintiff's  motion to appoint counsel            in  this civil case.  Although plaintiff is legally blind, he            was  aided by  his father  in the  drafting of  the submitted            papers.  Plaintiff's request  for appointed counsel was based            on the  not  uncommon plea  that,  as  a lay  person,  he  is            unschooled in the  intricacies of the law.   Nonetheless, the            papers  demonstrated an  ability  to research  and argue  the            merits of his cause.   His impaired vision did  not adversely            impact his  ability to represent  himself.  In  addition, the            merits  of the case and  the relatively non-complex nature of            the   legal   issues   did   not  present   the   exceptional            circumstances which would warrant the appointment of counsel.            See DesRosiers v. Moran,  949 F.2d 15, 23-24 (1st  Cir. 1991)            ___ __________    _____            (outlining  the considerations  underlying  the  decision  to            appoint counsel in civil cases).                 Affirmed.                 _________                                         -3-